Citation Nr: 0827995	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to June 1966.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which, in pertinent part, denied 
entitlement to vocational rehabilitation benefits.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing is of record.

During his hearing, the veteran raised the issue of 
entitlement to an effective date earlier than September 27, 
2002, for the grant of pension benefits and the issue of 
entitlement to educational assistance pursuant to Chapter 30, 
Title 38, United States Code.  These claims have not been 
adjudicated by the RO and are referred to the RO for the 
appropriate action.  


FINDING OF FACT

The veteran has no service-connected disabilities.


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, are not met.  38 U.S.C.A. §§ 3101, 3102 (West 
2002); 38 C.F.R. § 21.40 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2007), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  Accordingly, further discussion of the VCAA is 
not indicated.

A person is entitled to vocational rehabilitation under 
United States Code Title 38, Chapter 31 if that person is a 
veteran with a service-connected disability compensable at a 
rate of 20 percent or more and that person is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2007).

Alternatively, a veteran is entitled to a rehabilitation 
program under Chapter 31 if he or she has a service-connected 
disability rated at 10 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a "serious employment handicap."  38 U.S.C.A. § 
3102(2)(A), (B) (West 2002); 38 C.F.R. § 21.52 (2007).

At his May 2008 hearing, the veteran testified that he was 
unable to work due to a low back condition and that he 
required vocational training.  The veteran is in receipt of 
pension benefits, but has no service-connected disabilities.  
Thus, with regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran does not meet the basic 
requirements.  

The Board notes that the RO sent a letter to the veteran in 
November 2006 stating that he had a compensable service-
connected disability rating of 20 percent or more. However, 
this letter is incorrect.  The record clearly establishes 
that the veteran currently has no service-connected 
disabilities.  An August 2003 rating decision reveals that 
the veteran was denied service connection for his low back 
disability.  This decision indicates that the veteran was 
awarded pension benefits based on his non-service-connected 
back disability, rated at 60 percent, and his non-service-
connected pes planus, rated as noncompensable.  Additionally, 
the veteran testified at his May 2008 hearing that he was 
only in receipt of pension benefits.  

Therefore, the Board concludes that the veteran does not meet 
the requirements for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, and the claim is 
denied.  


ORDER

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


